IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                    : No. 743
                                          :
DESIGNATION OF CHAIR AND                  : SUPREME COURT RULES DOCKET
VICE-CHAIR OF THE COMMITTEE ON            :
RULES OF EVIDENCE                         :




                                        ORDER


PER CURIAM


         AND NOW, this 18th day of July, 2017, John P. Krill, Jr., Esquire, is hereby

designated as Chair, and the Honorable Bradford H. Charles is designated as Vice-

Chair, of the Committee on Rules of Evidence, commencing October 1, 2017.